
	
		III
		112th CONGRESS
		1st Session
		S. RES. 284
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2011
			Mr. Kohl (for himself,
			 Ms. Mikulski, Mr. Enzi, Mr.
			 Blumenthal, Ms. Collins, and
			 Mr. Sanders) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 23, 2011, as
		  National Falls Prevention Awareness Day to raise awareness and
		  encourage the prevention of falls among older adults.
	
	
		Whereas older adults, 65 years of age and older, are the
			 fastest-growing segment of the population in the United States, and the number
			 of older adults in the United States will increase from 35,000,000 in 2000 to
			 72,100,000 in 2030;
		Whereas 1 out of 3 older adults in the United States falls
			 each year;
		Whereas falls are the leading cause of injury, death, and
			 hospital admissions for traumatic injuries among older adults;
		Whereas, in 2009, approximately 2,200,000 older adults
			 were treated in hospital emergency departments for fall-related injuries, and
			 more than 582,000 were subsequently hospitalized;
		Whereas, in 2007, more than 18,400 older adults died from
			 injuries related to unintentional falls;
		Whereas the total cost of fall-related injuries for older
			 adults is $80,900,000,000, including more than $19,000,000,000 in direct
			 medical costs;
		Whereas the Centers for Disease Control and Prevention
			 estimate that if the rate of increase in falls is not slowed, the annual cost
			 under the Medicare program will reach $32,400,000,000 by 2020; and
		Whereas evidence-based programs show promise in reducing
			 falls and facilitating cost-effective interventions, such as comprehensive
			 clinical assessments, exercise programs to improve balance and health,
			 management of medications, correction of vision, and reduction of home hazards:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 23, 2011, as National Falls Prevention Awareness
			 Day;
			(2)commends the
			 Falls Free Coalition and the falls prevention coalitions in 43 States and the
			 District of Columbia for their efforts to work together to increase education
			 and awareness about the prevention of falls among older adults;
			(3)encourages
			 businesses, individuals, Federal, State, and local governments, the public
			 health community, and health care providers to work together to promote the
			 awareness of falls in an effort to reduce the incidence of falls among older
			 adults in the United States;
			(4)urges the Centers
			 for Disease Control and Prevention to continue developing and evaluating
			 strategies to prevent falls among older adults that will translate into
			 effective fall prevention interventions, including community-based
			 programs;
			(5)encourages State
			 health departments, which provide significant leadership in reducing injuries
			 and injury-related health care costs by collaborating with colleagues and a
			 variety of organizations and individuals, to reduce falls among older adults;
			 and
			(6)recognizes
			 proven, cost-effective falls prevention programs and policies and encourages
			 experts in the field to share their best practices so that their success can be
			 replicated by others.
			
